﻿106. It is a great honour and privilege for me to be here today to address this assembly of world nations. As numerous representatives and other well-wishers have already done before me, I wish, in the name of the Nigerian Government and people, to convey our heartfelt congratulations to you, Mr. President, on your election to the presidency of the thirty-second session of the United Nations General Assembly. In view of the length of the agenda, as well as the complexity of the issues before us at this session, we have no doubt that you will have to draw generously upon all those qualities of statesmanship which have marked you out for this unique recognition. In considering also the universally acknowledged position of Yugoslavia as a bastion of the non- aligned concept and your personal calibre as a statesman, we are confident that you will acquit yourself most creditably in the discharge of your onerous duties.
107.	I should like to convey the greetings of the Nigerian Government and people to this Assembly and, in particular, their best wishes for a successful session. This is not simply one more routine annual session of the United Nations General Assembly, but rather one that must rededicate itself anew to those noble principles and objectives enshrined in the Charter and, in particular, to those that express the hope of saving succeeding generations from the scourge of war, of maintaining international peace and security, of developing friendly relations among States on the basis of equality of sovereignty, and of devising a way to solve existing disputes by peaceful means. It is against that background and in that spirit that we ardently hope that the current session will pursue its task over the next two months. We pledge the full co-operation of the Nigerian delegation in the fulfilment of those objectives in the over-all interests of world peace, justice and security.
108.	It might perhaps be pertinent to recall here that the world of 1977 is a far cry from those eventful days of the immediate post-war period of 1945, when the world, freshly emerged from the nightmare of a carnage unprecedented in human history, ardently desired and sought ways and means to prevent a recurrence of global war. On two occasions within this century mankind indulged in colossal and barbaric destruction of human life and property, only to discover at the end that the interrelationships of peoples must be based on justice, and that any other approach to the interaction of men and nations will sooner or later result in violence and tragedy for mankind.
109.	A substantial part of what has now come to be known as the "third world" was then completely unconcerned with the ideological issues or the historical events that led to the two wars. In the process of the evolution of colonial history after 1945, a different type of struggle on a global scale ensued. During that period only a minority of the nations now represented here today were considered capable of exercising the sovereign attributes that determined the course of human history over the next decade- and-a-half, until the irrepressible cause of human freedom eventually triumphed in the early 1960s, and the erstwhile colonial peoples took their rightful place within this august assembly of nations.
110.	The entire continent of Africa was represented at the historic United Nations Conference on International Organization at San Francisco by three independent States; and that was, moreover, the total African participation in the ceremony of signing the original United Nations Charter by the founding nations, three out of a grand total of 51 Member States.
111.	But the world has changed since then, and African States now constitute nearly one third of this prestigious Organization. Besides, if one considers the inherent imperfection of all human institutions, and the self-evident fact that all man-made institutions are subject to change, it seems quite clear that the newly independent nations of the third world in general, and of Africa in particular, are now grossly under-represented in practically all the major organs of the United Nations. Our struggles for a review of the relevant provisions of the Charter that would lead to a more equitable representation of nations on the basis of present- day realities will continue unabated, and we are confident that, given the necessary political will on all sides, this objective can be achieved.
112.	But Africa's struggles, and the struggles of the entire third world, go far beyond the cause of equitable representation within United Nations organs. They transcend the limited objectives of the United Nations Charter, touching as they do on the very foundations of justice and human freedom. Since its inception the idea of the United Nations and its system have been continuously subjected to intellectual and physical attack from all quarters and shades of opinion in spite of the self-evident nature of the superiority of justice over injustice, of peace over violence, and of freedom over bondage.
113.	At this point I should like to refer to the cause of decolonization and the eradication of racism from those parts of Africa that are still labouring under the oppressive rule of colonialism and of intransigent minority regimes.
114.	In Zimbabwe alone we have witnessed with dismay the strange phenomenon, unprecedented in recent colonial history, of a minority white regime in rebellion against the colonizing Power, and getting away with it for 12 years despite all the efforts to persuade the administering Power to acknowledge and discharge its obligations to the 6 million indigenous people, who continue to be denied their basic human rights in defiance of the Charter of our Organization. All our appeals have been met with half-hearted measures, and the invention of superficial economic sanctions that are full of loop-holes. Today, therefore, the racist regime in rebellion can still boast that the white minority has a more viable economy and enjoys a higher standard of living. But it still has to contend with the unwavering dedication, patriotism and grim determination of the nationalist liberation movements. The nationalists and freedom fighters will continue to stand ready to pay the supreme sacrifice rather than live ignominiously in perpetual bondage. Their cause is just, and their struggles sacred. Their sacrifices will not be in vain, because time is on their side and Africa stands by them, and they enjoy the full solidarity of all freedom-loving peoples throughout the world. In this regard it is necessary to emphasize once again that the Nigerian Government and people are totally committed to the cause of freedom and justice in that part of our continent. This we consider as a duty that must be performed, and we are determined to restore the honour and dignity that belong to that continent and to all its inhabitants, at whatever cost.
115.	I must also place on record here once again the appreciation of the Nigerian Government and people for the laudable role which the United Nations has played in the past, and has continued to play, so that even in southern Africa the basic right of man to freedom may be quickly restored. The United Nations archives are rich and overflowing with resolutions about ending the illegal regime in Rhodesia so that a free Zimbabwe may be born. The good intentions behind most of these resolutions have never been in doubt, and we would probably have achieved a positive result by now but for the combination of open support of the illegal regime by their fellow racists of South Africa and the clandestine support or tacit sabotage by those who profess to believe in democracy at home but prefer to espouse the cause of fascism in Africa.
116.	It is equally important that we mention in this regard the current proposals jointly made by the United Kingdom and the United States of America for a peaceful settlement in Rhodesia, otherwise known as the Anglo-American proposals, and recently made public in broad outline form. We have given very careful and exhaustive consideration to these proposals, and our view is that, in spite of obvious defects and weakness, mostly of an ambiguous nature, the proposals may well deserve to be given a chance. In working out the detailed implementation of these proposals these defects and weaknesses must be removed. For this reason among others, we have supported the steps taken by the Security Council to authorize the Secretary-General to appoint a representative in Rhodesia as required in these proposals. We note with satisfaction the expeditious steps taken so far.
117.	Having said this, however, I consider it imperative to sound a note of warning that Nigeria will never be party to any solution in Zimbabwe that could be remotely interpreted as a sell-out of the 6 million people of that land. Our objective is, unequivocally, a surrender of power by the minority to the majority of the population. We have, therefore, naturally condemned all manoeuvres, such as the frantic search by the rebel regime for a so-called international settlement, as totally unacceptable.
118.	And finally on this point, we should like to record warm tributes to the constructive role that the independent States adjacent to Rhodesia, otherwise known as the front-line States, have continued to play in the search for a solution there, by peaceful negotiations if possible, and through the barrels of guns if necessary.
119.	The former League of Nations Trust Territory of South West Africa, now Namibia under United Nations administration but still illegally occupied by the Vorster regime of South Africa, is one other area of our continent with which we are profoundly preoccupied. We believe, too, that the United Nations is equally preoccupied with events within the Territory on account of the special responsibility imposed on us for the suffering people of Namibia by the termination of South Africa's Mandate over the Territory, which has been so grossly abused. We are greatly encouraged by the enthusiasm which the Secretary-General has shown in his efforts to reassert United Nations control over the Territory and we can only hope that these efforts, in combination with the current dialogue by some Member States with the Vorster regime, will persuade the racists of South Africa of the utter futility of trying to stem the tide of freedom in southern Africa. We salute the leaders of SWAPO and-pay warm tributes to the devotion of that Organization and its determination to free Namibia from illegal occupation. We wish to assure this Assembly that we in Nigeria will not relax our efforts to see Namibia free. We look forward therefore to welcoming Namibia here next year to the comity of sovereign and independent nations.
120.	African liberation efforts will, of course, never be complete until the 18 million non-white people inside South Africa itself are free from the clutches of the minority racist regime. This case of man's inhumanity to man that continues to be perpetuated in South Africa is unparalleled within any other civilized society of modern times. In the context of apartheid the black man is considered subhuman, and he has been subjected to all forms of indignity in his own land—in order, we are told paradoxically, to defend Christendom and Western civilization. While the events in Sharpeville remain fresh in our minds, we are living witnesses to indescribable horrors perpetrated against innocent and defenceless youth and students in Soweto and other segregated areas of black concentration in South Africa. But the youths of Soweto have proved beyond any doubt—if anyone ever doubted— that a people's yearnings for freedom and human dignity cannot be suppressed by force of arms or by sheer intimidation. We have seen Hitler fall, and the history books are replete with accounts of the fall of similar dictators. We are firmly determined, therefore, that the case of Vorster's totalitarian regime in South Africa shall not prove an exception.

121.	The South African regime, of course, has been turned into a military power in Africa by those who would rather secure the economic and so-called strategic advantages of the Cape than consider the more legitimate yearnings of an oppressed people for justice and human dignity. At the recent World Conference for Action against Apartheid, which Nigeria had the honour and privilege of arranging in collaboration with the United Nations, we served notice to all such double-dealers, and in particular to the multinational companies, that they would have to decide to choose between our hospitality and their adventurism by which they prop up the oppressive regime in South Africa. This is a solemn undertaking of the Nigerian Government and I should like to repeat here that we have established an economic intelligence unit which will provide necessary information and recommend action against such collaborators with the racist regimes, who at the same time avail themselves of the hospitality and magnanimity of our people and the benefits of our economy.
122.	If I have dwelt at such length in my statement on the question of freedom and human dignity in southern Africa it is because this issue occupies a central and unique position in the Nigerian Government's policies. But this is not to say that we are not concerned with such other pressing international issues as disarmament, the Strategic Arms Limitation Talks, the creation of a new and more equitable world economic order, the so-called North-South dialogue and the interplay of great Power rivalries in Africa and the Middle East.
123.	We have noted with satisfaction that steps are being taken to convene sometime in the coming year a special session of this Assembly on the vexed and seemingly intractable problem of disarmament, a solution to which, although urgent, has proved so elusive for us all these many years past. I note with particular satisfaction in this regard that Nigeria has the honour of participating in the preparatory work, and we look forward anxiously to a positive outcome at both the special session and the world conference that might eventually follow.
124.	The reasons for our anxiety over the question of disarmament and our serious concern in this regard derive, of course, from the recognition that if the unbridled race in the production of weapons of mass destruction and mutual annihilation between the super-Powers were to continue at the present pace we should be faced with the near certainty of a third world war, with all the attendant tragedy and human suffering that it would imply. In the eventuality of a nuclear holocaust there would probably be no victors, and the human race as a whole would be the loser since the generalized destruction that would result would obviously recognize no political barriers. We hope, therefore, that the gravity of the threat posed to world peace and security is equally well recognized by the super-Powers and that the time will soon come when the valuable resources at present devoted to such a dangerous pursuit will be more fruitfully deployed for the greatest good of the greatest section of mankind.
125.	In this regard I am encouraged by the growing detente among the super-Powers. Such co-operation in technological, economic and other fields is the surest way to develop mutual confidence through interdependence, to lead to less tension, and to encourage disarmament.
126.	The same remarks are equally applicable to the noble intentions that inspired the signatories to the Treaty on the Non-Proliferation of Nuclear Weapons. It is also essential to add here a note of caution: while we of the third world fully appreciate the wise objectives behind this Treaty we shall not sit down as helpless onlookers while the means of nuclear technology are being tacitly transferred to delinquent and racist enemies in South Africa. We condemn such collaboration with the apartheid regime, from whatever quarter, as strongly as We are determined that the rest of Africa shall not be found a sitting duck for racist aggression if and when such an eventuality should ever arise.
127.	It is our ardent hope and desire that Africa shall remain a nuclear-free zone, provided of course that this hope is not rendered naive by the merchants of horror and the enemies of humanity.
128.	I believe it is hardly necessary to repeat here again that the vast majority of our nations in the third world have chosen the path of non-alignment as a philosophy in the conduct of our foreign policy. This means, in essence, that we welcome the friendship and co-operation of all the nations on the basis of mutual respect and complete sovereign equality. We therefore have the greatest pleasure to welcome the assumption by the heroic Republic of Viet Nam of its rightful place in this assembly of nations.
129.	I commenced this address by referring to the Objective of our Organization, as enshrined in the Charter, to save succeeding generations from the scourge of war. In our view, this must be interpreted to include also the urgent need for peace, human rights and human dignity, all of which are inextricably tied up to tile restoration of economic justice and the establishment of a more equitable world economic order, Here again, it is our view that the fortunes of all nations in the modern world are totally interdependent; that, were the present economic inequalities between the rich and poor nations to continue unchecked, we would be facing a bleak future; and that ultimate prospects under these conditions could hardly be less menacing than those of a nuclear war. It is for this reason that we welcome the apparent commitment of the North-South dialogue to find a more equitable order that would end, once and for all, our present division into "haves" and "have-nots". We should all hope and pray that the United Nations will continue its present admirable role in this regard, particularly with regard to raising the living standards of those millions of people in the under 
Developed nations of the world who are still living precariously below the subsistence level.
130.	We in Africa are profoundly concerned about the tussle for areas of political and military influence by the great Powers on our continent, which have tended to deny us the right and ability to settle purely internal African problems in the African way. Examples of foreign intervention at present exist in large numbers in that easily destabilized continent, and I need not mention any specific cases here.
131.	I do wish to mention, however, the case of the equally uncertain prospects for peace in the Middle East where the State of Israel has doggedly held on to Arab lands conquered by force of arms. Nigeria is unequivocally opposed to any expansionist policy by any one State against the territory of another, and we have therefore given full support to the deprived Arabs in their efforts to recover their territorial integrity. This we shall continue to do until Israel vacates every inch of the territory it acquired by force of arms and until the world has duly recognized that the Palestinians, too, are entitled to a homeland of their own, in exercise of their right of self-determination.
132.	In conclusion, may I say once again how greatly I value and appreciate this unique opportunity to participate in the work of the current thirty-second session of the General Assembly of our great Organization, and to share with you our thoughts on some of the various burning issues on your agenda.
